CROW, J.
Epitomized Opinion
Action by tax payers of township rural school district to enjoin the levy and collection of a tax for the payment of bonds issued by the Board of Education to provide funds for the construction of a school house. The action was also to prohibit the fux-ther issue of bonds for the construction of another school house.
After a proposal by the School Board to issue bonds for two school houses was defeated at a special election, the Department of Industrial Relations by the Chief of Division of Factory Inspection condemned the use of the old school house, whereupon a special election defeated the proposal to issue bonds to rebuild the school house. The Board of Education then issued bonds for this purpose in the amount of $75,000 and sold them to the Industrial Commission. Judgment was rendered against the tax payers and on appeal they ux-ged that the tax was a levy because it exceeded the limitatioix of 15 mills. They further contended that the orders were not issued by the Director of Industrial Relations, hut by the Chief of Division of Factory Inspection, and were therefore invalid. In affirming the judgment, the Court of Appeals held:
1. The Board of Education did not abuse its discretion in determining the character of the improvements to be made and the amount of bonds to be issued. 99 OS. 369. The amendment of 8630-1 GC. (109 OL. 343) eliminating the provision for submission to the electors did not effect 5649-4 GC. and therefore the fact that the tax exceeds 15 mills does no invalidate it. There is no repeal by implication of 5649-4 GC. by amendment of 7630-1.
2. It is a rule of statutory interpretation that when there is no language to otherwise indicate, it must be presumed that in the enactment of statute the law-makers were conscious of and had in contemplated all existing -.statutes.
. 3. The fact that the orders were issued, not by the Director of the Industrial Commission, but by a chief of a division, does not invalidate it under our construction of 109 OL. 105.